Appeal (1) from an order denying appellant’s motion to adjudge respondent in contempt for failure to furnish a surety company bond in accordance with a prior order of the court, and (2) from an order denying appellant’s motion for *1045reargument. The bond was to be furnished as security for payments due and to become due under a judgment of separation. Order denying appellant’s motion to punish for contempt affirmed, without costs. It does not appear that respondent was served with a copy of the order allegedly violated, or that he had knowledge of the terms thereof. (Cf. Sorenson v. Sorenson, 283 App. Div. 959.) Appeal from order denying reargument dismissed, without costs. Such an order is not appealable. (McNees v. Scholoff, 2 A D 2d 820.) Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.